PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Illumina, Inc.
Application No. 16/520,083
Filed: 23 Jul 2019
Patent No. 11,254,981 
Issued: 22 Feb 2022
:	REDETERMINATION OF 
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Attorney Docket No. 00140-013002


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed April 7, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 6 days to 75 days. 

On February 22, 2022, the above-identified application issued into U.S. Patent No. 11,254,981. The patent issued with a PTA of 6 days. The PTA of 6 days was based on 75 days of “A” delay reduced by 69 days of Applicant delay. The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.

The present petition

Patentee asserts that he was improperly assessed Applicant delay of 69 days under 37 CFR 1.704(c)(10) for filing corrected drawings on December 16, 2021, subsequent to a Notice of Allowance mailed October 5, 2021.  

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A).  At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 69 days of Applicant delay under 37 CFR 1.704(c)(10) for the corrected drawings filed December 16, 2021, subsequent to the Notice of Allowance mailed October 5 2021, and in response to a Notice to File Corrected Application Papers mailed            October 20, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  The rule states that a “paper expressly requested by the USPTO submitted within three months of the date of mailing or transmission of the Office action or notice requiring such…paper will not result in a reduction of 


the patent term adjustment.”  In view thereof, for the corrected drawings filed December 16, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 0 days.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
75 + 0 + 0 – 0 – 0 = 75

Conclusion

Patentee is entitled to PTA of seventy-five (75) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 75 + 0 + 0 – 0 – 0 = 75 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by seventy-five (75) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,254,981
		DATED            :  February 22, 2022
		INVENTOR(S) :  Mandell et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 6 days.

      Delete the phrase “by 6 days” and insert – by 75 days--